ON APPLICATION FOR REHEARING
Decided April 1, 1932
PER CURIAM:
It is apparent from the application filed by the plaintiff in error for a rehearing in this case, that counsel feel that the court did not give sufficient consideration to the third error complained of, and that possibly the court was not familiar with the facts in reference to said matter, as shown by the record in the case. The brief manner in which that matter was disposed of in the opinion of the court, may be some justification for the feeling of counsel for plaintiff in error, but we are glad to be able to say that we did understand the facts and that we did give the question thorough consideration.
While the opinion in reference to said matter if brief, we think it actually covers all of the contentions made by counsel; but we are glad to amplify our conclusions so briefly expressed in the former opinion of the court.
The record discloses that Ethel S. Dawson sued the taxicab company to recover for injuries received by her while a passenger in one of the taxicabs of the company, and that in her petition, as one item of her damages, she alleged that she had incurred “indebtedness for hospital care and attention, nurses, ambulance service, x-ray service, medical and surgical care and attention and medicines, in the sum of $516.”
There was no issue in the pleadings as to whether or not Ethel Dawson had been married, or whether at the time of the injuries she had a husband, and if she had, whether she was living with him, and therefore, under the allegation that she incurred the hospital indebtedness, it was immaterial whether or not she had a husband, because, under the statute, she had a perfect right to incur said bill upon her own credit and responsibility, and if she did, she was liable therefor, and if she was liable therefor, such expense would be a proper item of damages which she could recover against the taxicab company. There was no evidence introduced even tending to prove that, if she had a husband, said hospital care was furnished under such circumstances as would make him liable therefor, and in fact, the record shows that if she had a husband, she had not lived with him for several years before the accident and that he had nothing whatever to do with the furnishing of such hospital care, and there is no evidence that the bill for said care was charged to him or that the service was furnished upon his credit, or that those who furnished it had any knowledge of his existence; in short, under the record in this case, if Ethel Dawson had a right to recover at all, she had a right to recover for said hospital care.
During the examination of prospective *320jurors, counsel for the taxicab company asked Ethel Dawson what her husband’s name was, and she answered, “A. R. Dawson. We are divorced”; and then she was asked if she knew where he was, and she answered that she did not know, but that she thought he lived in Akron. Then, when Ethel Dawson was a witness in her own behalf, her counsel asked her if she was divorced from her husband, and she answered that she was, and that she had been so divorced “for almost four years.” Then, on cross-examination, counsel for the taxicab company cross-examined her at great length as to when and where she was married to Dawson, and when and where she was divorced from him. Then, upon the defense, the taxicab company called the man to whom she claimed she had been married, and he testified that he had never been married to her nor divorced from her, but upon cross-examination he admitted that he had taken her to his parents’ home in Maryland, where she had testified they were married, and had there occupied the same bedroom with her, and the circumstances were such, as shown by his own testimony, as to plainly justify the inference that his mother was led to believe that they were married, and .he also admitted that later he lived with Ethel Dawson and her father in Akron under circumstances calculated to plainly give the impression that they were married, and admitted that he took his sister to the home of Ethel Dawson’s father, where she remained for some time and where she was visited by his mother, and that while said visit was in progress, he occasionally stayed at said home over night and occupied the same room with Ethel Dawson, under circumstances which again justified the inference that they were married. As has been said, he testified that they never were married, and of course were never divorced.
Then counsel for the taxicab company offered a witness who had examined the records in Cuyahoga County, where Ethel Dawson had testified she had been divorced, and offered to prove by said witness that the records did not show any such divorce being granted, and an objection to such testimony was sustained. Later in the case, counsel for the taxicab company made known to the court that the clerk of courts of Cuyahoga county was present, and that they desired to offer the testimony of such clerk to show that no divorce was granted in that county, and thereupon, in a conference in the chambers of the court, at which counsel for both sides were present, counsel for Ethel S. Dawson withdrew any claim for said hospital bill, and the trial judge announced that he would sustain the objection to any evidence being offered to show that no divorce was granted, and announced that he would not permit the formal offer of such evidence in open court, and proper exceptions were taken to the court’s rulings.
Our course, it cannot be expected that we can describe all that occurred at the trial in such a way as to set forth all of the circumstances which the trial judge considered in determining whether or not he would permit such evidence to be introduced, but in disposing of this question in the opinion we merely stated our conclusion to be that “we are of the opinion that he did not abuse his discretion in determining that question.” We are of that opinion still, and we are also of the opinion that it was a matter of discretion; that the question of Ethel S. Dawson’s marriage or divorce was never a material issue or matter in the case; that if she was married, it did not affect in any way her right to recover the amount of said hospital bill; and that proof that she was not divorced was not relevant or competent for any purpose except as bearing upon her credibility. Said matter was first called to the attention of the jury by the taxicab company and was pursued by it to such an extent as to have a tendency to draw the minds of the jurors away from the real issues in the case; and, considering all of the circumstances of the case, we are of the opinion that the court did not abuse its discretion in refusing to permit further evidence in reference to said matter.
The general rule is that the limit to which a party may go in introducing evidence not relevant to the issues in the case but affecting the credibility of a witness or of a party who testifies as a witness in his own behalf, rests in the sound discretion of the court trying the cause, and that the judgment will not be reversed for error in that regard unless it appears from the record that such discretion has been abused to the prejudice of the complaining party.
A consideration of the testimony of the supposed husband and all of the facts and circumstances shown by the record, lead us to the conclusion that the taxicab company was not prejudiced by the fact that the court ruled upon said matter in chambers, nor by the refusal of the court to hear further testimony on such matter, and that, on the contrary further testimony on the subject would probably have had a tendency to prejudice the taxicab company.
The application for a rehearing is denied.
PARDEE, PJ, WASHBURN and PUNK, JJ, concur.